DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on October 11, 2019 and December 11, 2020 have been considered by the Examiner.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-12 is:
Regarding claims 1-12, the prior art does not teach or fairly suggest in combination with the other claimed limitations an engagement structure of a cover and a block member, the engagement structure comprising: an engagement stabilization mechanism configured to stabilize an engagement state of the engagement mechanism, wherein the engagement stabilization mechanism includes a first stabilization mechanism and a second stabilization mechanism, wherein the first stabilization mechanism is configured to permit excessive insertion due to backlash that occurs in the engagement mechanism when the block member is inserted into the opening portion and to restore the excessive insertion after the block member is engaged with the opening portion by the engagement mechanism, and wherein the second stabilization mechanism is configured to perform a 
These limitations are found in claims 1-12, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fabrizi et al (US 7,714,237), Sasaki et al (US 7,514,629), Blasko et al (US 7,510,407) and Makino (US 7,364,449) disclose an engagement structure. 

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



February 9, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848